Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 11, 2018

                                    No. 04-18-00592-CR

                                      Roberto PEREZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 14022CR
                       Honorable Enrique Fernandez, Judge Presiding


                                       ORDER

       Lisa Traslavina’s notification of late record is hereby NOTED. The reporter’s record is
due no later than November 20, 2018.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court